 

FarningscStatements-rlj7 Doc 5 Filed 05/10/19 Entered 05/10/19 10:38:37 PagRIGKEY PATTON

PayDate: 05/03/2019 Company: 08G36 - ENERGY RESOURCE PARTNERS. Emp #: A001

Period Start: 04/43/2019 PO BOX 30204

Period End: 04/26/2019 EDMOND OK 73003 (405) 519-9892

Dept: 100 - Administrative
; Pay Basis: Saiary

Rate Hours/Units. Current Period Year To Date

 

 

 

Eamings
Regutar 3653.85 $2884.65
Gross 3653.85 32884.65
WIH Taxes
Federal VWW/H(M/0} 338.12 3043.08
Medicare 49.24 443.16
Sociat Security 210.54 1894 36:
Deductions
Medical 257.99 — 2321.91
Net Pay — 2797.96 25181 .64 Voucher No, 10074DD
Net Pay Distribution
Direct Depasit Net Check 2797.96 25181 64 ac.6432
Voucher No. 10074DD
‘ENERGY RESOURCE PARTNERS
PO BOX 30204 DATE: 65/03/2019

EDMOND, OK 73003

Dept: 100

Net Pay:

Two Thousand Seven Hundred Ninety Seven And 96/100 Dollars

RICKEY PATTON
ONOR1 RAINTREF IN

2797.96

Far Rarnrea Durnneac fink

 
 

EarningscStatements-r/7 Doc 5 Filed 05/10/19 Entered 05/10/19 10:38:37 PagRIOKEY PATTON

Pay Date: 04/49/2019 Company: 0BG36 - ENERGY RESOURCE PARTNERS — Emp ik Agot
Period Start: 03/30/2019 PO BOX 30204 Dept: 100 - Administrative
Periad End: = 044222019 EDMOND OK 73003 (405) 519-9892 Pay Basis: Salary

 

, Rate Hours/Units Current Period Year To Date
Eamings

 

 

Reguiar 3653.35 2923080. —
Gross 3653.85 2930.80
W/H Taxes:
Federal WiH(M/0) 338.12 2704.96
Medicare 49.24 393,92
Social Security 210.54 . 1684.32
Deductions
Medical 257.99 2063.82 .
Net Pay 2797.96 22383.68 Voucher No. 10071DD
Net Pay Distribution ;
Direct Deposit Net Check 2797 96 22363.68 A/c-6432

Voucher No. 10071DD
ENERGY RESOURCE PARTNERS

PO BOX 30204 ‘DATE: 04/19/2079
EDMOND, OK 73003

Dept: 100

Net Pay: _ 2797.96
Two Thousand Seven Hundred Ninety Seven And 96/100 Dollars

-RICKEY PATTON
9NOR1 DAINTREE IAI Far RPararsd Burnaeae nhs

 
 

FarningsStatémeénts-li7 Doc 5 Filed 05/10/19 Entered 05/10/19 10:38:37 Pageayé-eehy PATTON

 

 

Pay Date: 64/05/2019 Company. 08636 - ENERGY RESOURCE PARTNERS Emp # Ago4
’ Period Start: 03/46/2019 PO BOX 30204 Dept: 100 - Administrative
Period End: 03/29/2019 EDMOND OK 73003 (405) 519-9892 _ Pay Basis: Salary
Rate Hours/Units Current Period. Year To Date
Eamings
Regular 3653.85 25576.95
Gross 3653.85  25576.95
WI/H Taxes
Federal W/H(M/0) 338.12. 2366.84
Medicare 49.24 344.68
Social Security 210.54 1473.78
Deductions
Medical 257.99 1805.93
Net Pay 2797.96 19585.72 Voucher No. 10062DD
Net Pay Distribution ;
Direct Deposit Net Check 2797 96 19585.72 Aic-6432

 

 

 

ENERGY RESOURCE PARTNERS
PO BOX 30204
EDMOND, OK 73003

Dept: 100

Net Pay:

DATE: 04/05/2018

Two Thousand Seven Hundred Ninety Seven And 96/100 Doilars

RICKEY PATTON
202541 RAINTREE IN

Voucher No. 10062DD

2797.96

far Barnrrl Purnncac Oink

 
|

 

EamingsGtatements-11/7 Doc 5 Filed 05/10/19 Entered 05/10/19 10:38:37 PagagégEY PATTON

PayDate: 03/25/2019
Period Start: 3/02/2019

 

04
EDMOND OK 73003 (405) 519-9892

G36 - ENERGY RESOURCE PARTNERS

Emp #: A001

Dept: 100 - Administrative

 

 

 

Period End: 03/15/2019 Pay Basis: Salary
Rate Hours/Units Current Period Year To Date
Earmings
Regular 3653.85 2923.10
Gross 3653.85 21923.10
W/H Taxes
Federal WiH(M/0) 338.12 2028.72
Medicare 49.24 295.44
Sociai Security 210.54 . 1263.24
Deductions
Medica! 257.29 1547.94
_ Net Pay 2797.56 96787.76 Voucher No. 10059DD
Net Pay Distribution
Direct Deposit Net Check 2797 96 1678776 a1c-6432

ENERGY RESOURCE PARTNERS
PO BOX 30204
EDMOND, OK 73003

Dept: 100

Net Pay: |

DATE: 03/25/2019

Two Thousand Seven Hundred Ninety Seven And 96/100 Doliars

RICKEY PATTON
ONn781 RPAINITREF 1AM

’ Voucher No. 10059DD

2797.96:

far Rarared Purnncac DOmlw

 
